 



[Translation]
Additional Agreement
To: Woori Bank
As to the Credit Facility Agreement dated as of March 30, 2007, for a loan of
300,000,000 U.S. dollars (the “Credit Facility Agreement”), the parties to the
Credit Facility Agreement hereby additionally agree to the following:
1. In the event of additional borrowings from a financial institution other than
Woori Bank, the Borrower shall have a prior consultation thereof with Woori
Bank.
2. The Borrower shall pay Woori Bank loan management fees (the “Management
Fees”) in the amount equal to 0.6% of the amount of the loan under the Credit
Facility Agreement. (The Management Fees shall include fees for all
consultation, assistance and other financial consulting services with respect to
the financing provided by Woori Bank to the Borrower, and the Borrower, other
than the Management Fees, has no obligation to pay to Woori Bank any fees or
consideration for the financial consulting services). The Borrower shall in no
event claim against Woori Bank for the return of the Management Fees paid, and
the Management Fees shall be paid as follows: (i) the amount equal to 0.3% of
the amount of the loan under the Credit Facility Agreement shall be paid on the
drawdown date, and (ii) the amount equal to 0.3% of the amount of the loan under
the Credit Facility Agreement shall be paid within 6 months from the drawdown
date.
3. Amkor Technology, Inc., the head company in the United States of America,
shall jointly and severally guarantee this foreign currency loan of 300,000,000
U.S. dollars up to the amount of 390,000,000 U.S. dollars, which is 130% of the
loan amount.
4. The machines and equipment provided by the Borrower as security in favor of
Woori Bank may increase or decrease up to, and including, 10% of the appraised
value, and the Borrower shall give a prior notice of the details of such change
to Woori Bank and effect an amendment registration within one (1) month.
5. The loan proceeds shall be deposited into an escrow account opened with Woori
Bank and, pursuant to the escrow agreement, shall be paid to Citicorp North
America, Inc. to replace, renew, refinance or refund in full Amkor Technology,
Inc.’s obligations under its Second Lien Credit Agreement, dated as of
October 27, 2004.
6. The repayment of principal in installments and interest payments may be, at
the option of the Borrower, made in Korean Won or U.S. Dollars.
March 30, 2007

                      Borrower:   Amkor Technology Korea, Inc.
 
  By:   /s/ Kyu-Hyun Kim   ((seal))    
 
                    Title:   Representative Director

